DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 08/16/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-3, 8-12 and 14-25 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-3, 8-9 and 21-25, the prior art discloses a package structure as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package structure wherein a lateral offset between a sidewall of one of the through insulator vias and a sidewall of a respective one of the solder joints is about 50µm to about 100µm.
Re claims 10-12 and 14-16, the prior art discloses a package structure as generally recited in independent claim 10 (see for example previous claim 10 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a package structure wherein a first portion of each of the through insulator vias is protruding out of the insulating encapsulation and wrapped by the underfill, a second portion of each of the through insulator vias is protruding out of the insulating encapsulation and covered by a respective one of the solder joints, and a ratio of a height of the first portion to a height of the second portion is in a range of about 1 to about 5.
Re claims 17-20, the prior art discloses a method of manufacturing a package structure as generally recited in independent claim 17 (see for example previous claim 17 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a method wherein a lateral offset between a sidewall of one of the through insulator vias and a sidewall of a respective one of the solder joints is about 50µm to about 100µm.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899